DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections filed 05/17/2022 with respect to claim objections for claim(s) 11 made on 02/17/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s corrections filed 05/17/2022 with respect to claim interpretation under 112(f) for claim(s) 1 and 16 made on 02/17/2022 has been considered and the claim interpretation under 112(f) to claim 16 is withdrawn. However, the claim interpretation under 112(f) for claim 1 is not withdrawn because amended limitation “system control is configured to control” still invokes the claim interpretation.  
	Applicant's arguments filed 05/17/2022 with respect to claim(s) 1 and 16 have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant’s argument:	Applicant incorporates claim 3 into claims 1 and 16 and further adds a new limitation “wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device”. With respect to the amendment, Applicant argues on pg. 7 that (1) “it is always the adjacent device that controls the respective switch rather than a superordinate device as disclosed in Richmond” and (2) “Richmond shows … that only one single component is used to control the respective switches”. Therefore, Applicant traverses the 102(a)(1) rejection as being anticipated by Richmond et al. (US 6,308,286 B1).	Examiner’s response:	In response to Applicant’s first argument, the claim language of claims 1 and 16 does not require the at least one of the devices operating the switch of a failed operational device to always be the adjacent device. The new limitation merely requires a control chain such that devices are capable of controlling switches of their respective adjacent device. Being capable of controlling switches of their respective adjacent device is not the same as being always configured to control switches of their respective adjacent device or as being only capable of controlling switches of their respective adjacent device. In other words, the claim language does not exclude the case that a reserved device happens to be adjacent to a failed device and controls the switches of the failed device. Furthermore, Richmond discloses in col. 3 l. 51 – co. 4 l. 7 that each component can serve as a spare component and that even though the preferred system utilizes a method of a designated spare component, it may include a manual override to use the former method.	In response to Applicant’s second argument, the examiner provides a new ground(s) of rejection based on previously cited reference Richmond and new reference Mann et al. (US 2002/0059540 A1). Therefore, the second argument is moot because Mann is used to teach the new limitation.
	Applicant's arguments filed 05/17/2022 with respect to claim(s) 18 have been considered but are moot in view of a “new” ground(s) of rejection. 
	Applicant’s argument:	On pg. 10, Applicant argues that Richmond does not teach new claim 18 because it includes subject matter of originally filed claim 1 with new limitation “wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control”.
	Examiner’s response:	Examiner submits that new claim 18 is taught by Richmond in view of new reference Okin et al. (US 2003/0177425 A1). Particularly, the new limitation is taught by Okin; therefore, the argument is moot.

Claim Objections
 	Claim(s) 1 and 16 is/are objected to because of the following informalities:  
Claims 1 and 16 recite “wherein the at least one of the devices, which operates the switch associated with the respective operational device having the failure, is the adjacent device the respective operational device having the failure” but it should be “wherein the at least one of the devices, which operates the switch associated with the respective operational device having the failure, is the adjacent device of the respective operational device having the failure”.	Claims 1 and 16 recite “wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device” but it should be “wherein a control chain is established between all of the devices such that the devices are capable of controlling the ” to avoid antecedent basis issue.	Claim 16 recites “detecting an occurring failure in one of the operational devices” but it should be “detecting an occurring failure in a respective operational device[[s]]” to avoid antecedent basis issue for “the respective operational device” in subsequent limitations.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system control is configured to control in claim(s) 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	On pg. 9 ll. 14-15 of the specification, it is disclosed that “the system control can include one or more control circuits configured to carry out the functionality herein described”. With respect to Fig. 1, the algorithms of the system control is disclosed on pg. 9 ll. 31-32, pg. 10 ll. 14-16 and 24-27, pg. 11 ll. 17-31, and pg. 12 ll. 4-8. Therefore, “system control” is disclosed to be a hardware for performing specific algorithms. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim(s) 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 18 recite the limitation "the device" in “wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control”.  First, it is not clear if “the device” can be one of the “at least two of the devices”. If so, then “the device” of the “at least two of the devices” cannot stand in when “the device” itself has a failure. Furthermore, it is not clear if “the devices” are referring to the “at least two of the devices” or “N+1 devices” or “N operational devices”. For compact prosecution, the Examiner interprets “the device” to not be part of the “at least two of the devices” and “the devices” to be the “at least two of the devices”.	Claim 19 is rejected based on its dependency to claim 18.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 4, and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Mann et al. (US 2002/0059540 A1).

Regarding claim 1, Richmond discloses A redundant system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal) having N+1 devices that comprise N operational devices and one reserve device (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device)), 
wherein the N operational devices and the reserve device are interconnected with each other (Fig. 3, col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), 
the redundant system comprising (Fig. 3, col. 6 ll. 55-59: system 210):
a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: system 210 comprises a microprocessor 221d (=system control) integrated in spare component 220d); 
switches that are associated with the operational devices (Fig. 3, col. 6 ll. 53-64: system 210 comprises relay switches 230a-230c and 235a-c that are associated with the operating components 220a-c), 
wherein, in case of a failure of a respective operational device, the system control is configured to control at least one of the devices to operate the switch associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode),
wherein the at least one of the devices, which operates the switch associated with the respective operational device having the failure, is the device adjacent the respective operational device having the failure (Fig. 3, col. 7 ll. 15-19 and ll. 38-50: any of operating components 220a-c can have a failure, i.e., operating component 220c, and the spare component 220d which is adjacent to operating 220c replaces the failed component 220c by entering operating mode and operating on relay switches associated with the failed component 220c).
Richmond does not disclose wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device.
However, Mann discloses in the abstract a distributed computer system comprising at least 3 processor systems that are interconnected with each other and the computer system also overlays a switching system so that a failure of a single processor does not adversely affect the integrity of the data and provides fault tolerance at the switch level, i.e., according to Fig. 13 and [0091] there are video systems 134, 136, and 150 comprising processor system 138, 140, and 152, where video system 150 is a spare video system. Mann further discloses wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device (Figs. 13-14, [0091]: in a chain reaction (either in the upward or downward direction), if a video system fails, the adjacent video system provides correct interrupting feed to the switching system of the failed video system. [0093]: each processor has two (or three) control lines for controlling the switching functions of its associated switch and at least one neighboring switch (or both neighboring switches when the processor has three control lines), depending on whether the ring fails in the upward, or downward, or either direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to include interconnection between each system with its associated switch and two or three switches of neighboring systems so that each system can control its own switch and the neighboring switches, as taught by Mann.
Doing so allows each system to take control over the switches of a neighboring system when they fail (Mann: [0093]); thus, a failure of a single processor does not adversely affect the integrity of data and further provides a fault tolerance at the switch level (Mann: abstract).

Regarding claim 16, Richmond discloses A method of operating a redundant system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), the redundant system having N+1 devices that comprise N operational devices and one reserve device that are interconnected with each other (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device). col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), the method comprising: 
detecting an occurring failure in one of the operational devices by a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: the system comprises a microprocessor 221d (=system control) integrated in spare component 220d. col. 7 ll. 14-19 and ll. 34-42: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal), and 
causing at least one of the devices to operate a switch associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 42-50: microprocessor 221d (=system control) transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode),
wherein the at least one of the devices, which operates the switch associated with the respective operational device having the failure, is the device adjacent the respective operational device having the failure (Fig. 3, col. 7 ll. 15-19 and ll. 38-50: any of operating components 220a-c can have a failure, i.e., operating component 220c, and the spare component 220d which is adjacent to operating 220c replaces the failed component 220c by entering operating mode and operating on relay switches associated with the failed component 220c).
Richmond does not disclose wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device.
However, Mann discloses in the abstract a distributed computer system comprising at least 3 processor systems that are interconnected with each other and the computer system also overlays a switching system so that a failure of a single processor does not adversely affect the integrity of the data and provides fault tolerance at the switch level, i.e., according to Fig. 13 and [0091] there are video systems 134, 136, and 150 comprising processor system 138, 140, and 152, where video system 150 is a spare video system. Mann further discloses wherein a control chain is established between all of the devices such that the devices are capable of controlling the respective switches of their respective adjacent device (Figs. 13-14, [0091]: in a chain reaction (either in the upward or downward direction), if a video system fails, the adjacent video system provides correct interrupting feed to the switching system of the failed video system. [0093]: each processor has two (or three) control lines for controlling the switching functions of its associated switch and at least one neighboring switch (or both neighboring switches when the processor has three control lines), depending on whether the ring fails in the upward, or downward, or either direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to include interconnection between each system with its associated switch and two or three switches of neighboring systems so that each system can control its own switch and the neighboring switches, as taught by Mann.
Doing so allows each system to take control over the switches of a neighboring system when they fail (Mann: [0093]); thus, a failure of a single processor does not adversely affect the integrity of data and further provides a fault tolerance at the switch level (Mann: abstract).

Regarding claim(s) 2 and 17, Richmond in view of Mann discloses all features of claim(s) 1 and 16 as outlined above. 
Richmond discloses wherein the reserve device is made operational by operating the switch associated with the respective operational device having the failure while removing the respective operational device having the failure from operation (col. 7 ll. ll. 15-19 and 42-50: spare component 220d (=reserve device) enters operating mode to operate relay switches corresponding to the failed component while the failed component is disconnected).

Regarding claim(s) 4, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein two switches are associated with each operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c is associated with two relay switches 230a-c and 235a-c), wherein one of the two switches is associated with an input side and the other one is associated with an output side of the respective operational device (Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c).

Regarding claim(s) 6, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is monitoring all devices (Fig. 3, col. 7 ll. 14-15 and ll. 34-40: microprocessor 221d monitors all operating components 220a-c).

Regarding claim(s) 7, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control automatically controls the at least one device such that the at least one device initiates the switching operation of the switch associated with the respective operational device having the failure (col. 7 ll. 30-50: microprocessor 221d controls component 220d to initially operate in spare mode and then enter operating mode to replace the failed component where the microprocessor 221d transmits a switch control signal to relay driver 229 causing the relay switching corresponding to the failed component to connect to component 220d).

Regarding claim(s) 8, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein another device is enabled to provide the system control in case of failure of the device initially providing the system control (col. 7 ll. 5-10 and ll. 20-22: any component 220a-d can operate as a spare component and includes a microprocessor 221a-d. col. 9 ll. 5-10: when spare component 320j is not working properly, then spare component 320i serves as a spare).

Regarding claim(s) 9, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is initially integrated within the reserve device (Fig. 3: microprocessor 221d is integrated in spare component 220d).

Regarding claim(s) 10, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the interconnection between the devices of the redundant system is established (Fig. 3, col. 8 ll. 15-22: interconnection between components 220a-c of the system 210 is established by multidrop 226 and status lines 227a-c. col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system).
Richmond does not disclose the interconnection is established by a control bus.
However, Mann discloses the interconnection is by a control bus (Figs. 13-14, [0093]: the processors of the video systems are interconnected through a further communications line, such as an Ethernet bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be an Ethernet bus, as taught by Mann.
Doing so allows each processor to be aware of the status and actions taken by each other processor which allows for an orderly compensation for a failed processor (Mann: [0093]).

Regarding claim(s) 11, Richmond in view of Mann discloses all features of claim(s) 10 as outlined above. 
Richmond does not disclose, but Mann discloses wherein the control bus is an Ethernet bus or a Controller Area Network bus (CAN bus) ([0093]: the further communications line is as an Ethernet bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be an Ethernet bus, as taught by Mann.
Doing so allows each processor to be aware of the status and actions taken by each other processor which allows for an orderly compensation for a failed processor (Mann: [0093]).

Regarding claim(s) 12, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated input switch that is associated with an input side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for inputs of each of the operating components 220a-c).

Regarding claim(s) 13, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated output switch that is associated with an output side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for outputs of each of the operating components 220a-c).

Regarding claim(s) 14, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each switch has four ports (Fig. 3: each relay switch 230a-c and 235a-c has 4 arrows going in/out (=ports)).

Regarding claim(s) 15, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the redundant system is a broadcasting system, an air traffic control system or a satellite communication amplifier system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. Col. 1 ll. 18-20: redundant telephone switches).

 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Mann et al. (US 2002/0059540 A1) and Das et al. (US 6,911,938 B1).

Regarding claim(s) 5, Richmond in view of Mann discloses all features of claim(s) 4 as outlined above. 
Richmond discloses wherein both switches associated with the input side and the output side (Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c).
Richmond in view of Mann does not disclose the relay switches are operated simultaneously.
However, Das discloses switches are operated simultaneously (Fig. 2, col. 3, ll. 35-41 and ll. 62-65: input redundant switch and output redundant switch are switched simultaneously and between the switches are two amplifiers: one active and one on standby to avoid single point failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the relay switches used for inputs and outputs of operating components, as taught by Richmond, to be switched simultaneously, as taught by Das.
Doing so brings into service the input and the output of the standby amplifier and thus avoids single point failure (Das: col. 3 ll. 35-38 and ll. 62-65).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Mann et al. (US 2002/0059540 A1) and Machino et al. (US 2011/0012675 A1).

Regarding claim(s) 20, Richmond in view of Mann discloses all features of claim(s) 1 as outlined above. 
While Richmond discloses in col. 6 ll. 55-59 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system that comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c and 1 device is a spare component 220d, Richmond in view of Mann does not disclose wherein the N+1 devices are power amplifiers.
However, Machino discloses in the abstract a satellite communication device, and Machino discloses wherein the N+1 devices are power amplifiers (abstract: a plurality of power amplifiers (=N+1 devices) including a standby power amplifier with redundant configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant stand-alone satellite modem system that comprises 3 operating components and 1 spare component, as taught by Richmond, to include a plurality of power amplifiers and a standby power amplifier, as taught by Machino.
Doing so easily switches connection to the standby power amplifier in a case of a failure in active power amplifiers without closing a detour route (Machino: abstract). 

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Okin et al. (US 2003/0177425 A1).

Regarding claim 18, Richmond discloses A redundant system for processing at least one signal (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), 
wherein the redundant system has N+1 devices that comprise N operational devices and one reserve device (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device)), 
wherein the N operational devices and the reserve device are interconnected with each other (Fig. 3, col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), 
wherein the redundant system comprises a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: system 210 comprises a microprocessor 221d (=system control) integrated in spare component 220d); 
wherein the redundant system further comprises switches that are associated with the operational devices (Fig. 3, col. 6 ll. 53-64: system 210 comprises relay switches 230a-230c and 235a-c that are associated with the operating components 220a-c), and 
wherein, in case of a failure of a respective operational device, the system control is configured to control at least one of the devices to operate the switch associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode).
While Richmond discloses in col. 4 ll. 20-23 and col. 7 ll. 20-22: each component 220a-d includes a microprocessor 221a-d for controlling operation of the components (=system control functionality) and in col. 9 ll. 5-10: two spare components exist where when one spare component does not work properly, the other spare component serves as a spare component for all components, Richmond does not disclose wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control.
However, Okin discloses a similar concept in [0028] and [0031], i.e., to use redundancy of processors to govern the failure functions of failed processors, Okin also discloses wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control ([0034]: additional processors (=at least two of the devices) can be used for further backup functionality (=system control functionality) of other backup processors that have failed (=when failure of the device occurs that initially provides the system control)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant system that may include two spare components, as taught by Richmond, to include additional processors for further backup functionality of failed backup processors, as taught by Okin.
Doing so provides a solution to a double failure, i.e., when a backup processor fails, or provides failover control (Okin: [0034]).

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Okin et al. (US 2003/0177425 A1) and Machino et al. (US 2011/0012675 A1).

Regarding claim(s) 19, Richmond in view of Okin discloses all features of claim(s) 18 as outlined above. 
While Richmond discloses in col. 6 ll. 55-59 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system that comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c and 1 device is a spare component 220d, Richmond in view of Okin does not disclose wherein the N+1 devices are power amplifiers.
However, Machino discloses in the abstract a satellite communication device, and Machino discloses wherein the N+1 devices are power amplifiers (abstract: a plurality of power amplifiers (=N+1 devices) including a standby power amplifier with redundant configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant stand-alone satellite modem system that comprises 3 operating components and 1 spare component, as taught by Richmond, to include a plurality of power amplifiers and a standby power amplifier, as taught by Machino.
Doing so easily switches connection to the standby power amplifier in a case of a failure in active power amplifiers without closing a detour route (Machino: abstract).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Köpp et al. (WO 1999/014886 A1) – Fig. 2, pg. 4 sections 8-10: there are multiple redundant BGs, i.e., BG1, BG2, …, BG N+1, where BG N+1 is a replacement line assembly. When BG1 is defective, switches S1/S2 of BG1 are opened and switches S1/S2 of BG2 are closed so that LTG1 that is supposed to go to BG1 can be redirected to BG2 and follow the path of the switching bus EBUS to the replacement line assembly BG N+1. 	Chickenji et al. (US 6,639,893 B1) – col. 1 ll. 9-21: a use of a redundant structure to a system to increase fault resistance. col. 2 ll. 54-59: when a fault occurs at a ring node, an adjacent ring node device can be used to minimize the effect of the fault.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478